DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Brian Whiteman, Art Unit 1635.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). For a response to be complete, Applicants are required to number claims correctly.
In the interest of compact prosecution, misnumbered claims 14 (second claim numbered 14) and 15 have been considered as claims 15 and 16. 

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 9/9/22, with respect to obviousness type double patenting based on US Patent No. 9,326,992 have been fully considered and are persuasive.  The rejection of claims 14, 17, and 21-22 has been withdrawn because while the disclosure of ‘992 teaches using SEQ ID NO: 11 with the claimed oligomer, the patented claims do not teach or make obvious attaching the cell-penetrating peptide comprising SEQ ID NO:11 to the claimed oligomer. 
In addition, the Declaration under 37 CFR 1.132 filed 9/9/22 is sufficient to overcome the rejection of claims 14, 17, and 21-22 based upon the claims of ‘992 because there is nothing in the claims of ‘992 and the prior art of record that would lead the skilled artisan to pick and choose from a list of cell penetrating peptides known in the prior art to arrive at SEQ ID NO: 11 as the CPP.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 17, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being by Kole et al. (US 20140024698).  ‘698 teaches oligonucleotide that modulate splicing of LMNA pre-mRNA to eliminate expression of progerin.  The aberrant splicing of LMNA associated with HGPS has been shown to be reduced by correction of the aberrant splicing event using modified antisense oligonucleotide targeted to the activated cryptic splice site in both in cell culture and in a relevant animal model.  See pages 1-5, 13, 14, and 68-70.  Pages 68-70 teach a method of using a PMO to treat HGPS in a subject.  See also claim 11, SEQ ID NO: 11, which appears to be 100% identical to the PMO recited in the instant claims.  Page 69 teaches using arginine-rich peptide covalently attached to the oligonucleotide.  SEQ ID NO: 45 is 100% identical to the CPP comprising SEQ ID NO: 11 recited in the pending claims.  The arginine-rich cell peptide transporters comprising various linkers (C, G, Ahx, B) are given below in table 5.  As disclosed in table 2, SEQ ID NO: 45 in table 5 is the preferred cell-penetrating peptide transporter conjugated to the PMO at the 3’ terminus through a glycine linker (R6G) (pages 46 and 55). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.	
Claims 14, 17, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No 9,833,468.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 11, and 21 recite a method for treating Hutchinson Gilford Progeria Syndrome (HGPS) in a subject in need thereof comprising administering to the subject an antisense oligonucleotide, wherein the oligonucleotide modulates aberrant splicing of a human LMNA pre-mRNA, the oligonucleotide being composed of morpholino subunits and phosphorus-containing intersubunit linkages joining a morpholino nitrogen of one subunit to a 5′-exocyclic carbon of an adjacent subunit, containing about 12-40 bases; and having a targeting sequence comprising any one of SEQ ID NOs: 3-8, 10-18, and 20-34, wherein the antisense oligonucleotide is covalently attached to a cell-penetrating peptide (CPP) and linker moiety of the formula G-CPP, wherein G is the linker moiety and is selected from glycine, cysteine, proline, 6-aminohexanoic acid (Ahx), β-alanine (B), and Ahx-B, and CPP is the cell-penetrating peptide and is selected from SEQ ID NOS: 39-54.  SEQ ID NO: 45 appears to be the same sequence as SEQ ID NO: 11 recited in the instant claims.  See table 5 in the disclosure of ‘468 that provides a definition for the sequence of SEQ ID NO: 45. The oligonucleotide covalently attached to a cell-penetrating peptide used in method of ‘468 appears to be the similar to the oligomer cell-penetrating peptide used in the instant claims.  
The only difference is the patent claims have an acetyl group instead of H at the N-terminus of the cell-penetrating peptide, however, this is considered to be a homolog of the claimed oligomer which, in the absence of evidence of contrary is considered an obvious variation that will provide the same characteristics as the claimed compound.  
Response to Arguments
Applicant's arguments filed 9/9/22 have been fully considered but they are not persuasive.
Applicant argues that there was no expectation of success to arrive at the claims in view of the references.  Applicant takes the position that the skilled artisan could not reasonably predict that modifying the claims (or even the disclosure) of the ‘992 patent would result in an increase in longevity of Hutchinson-Gilford progeria syndrome (HGPS)-afflicted mice (specifically HGPS homozygous mice) as seen in the antisense oligomers of the instant claims.  See the Declaration which was cited in the prosecution of U.S. application no. 16/906,524 now US Patent No. 10,822,608.
The applicant further argues that the working examples in ‘992 patent used a different oligomer then the claimed oligomer which has a cell-penetrating peptide.  As stated in the Erdos Declaration, the in vitro data of ‘992 patent is not predictive of the in vivo response to the claimed compound which is a particular cell-penetrating peptide conjugated to the oligomer.
Applicant argues that the skilled artisan could not reasonably predict in accordance with MPEP 2143.02(II) that the modification to the ‘992 patent would result in the success of the claimed invention.
Since the arguments for both odp rejections were based on the declaration, the arguments will be addressed under the following paragraph.
The Declaration under 37 CFR 1.132 filed 9/9/22 is insufficient to overcome the rejection of claims 14, 17, 21, and 22 based upon US Patent No. 9,833,468 as set forth in the last Office action because: the declaration was cited to address a double patenting based on US Patent No. 9,069,967 in view of Hanson (US 20120289457).  Neither the patent ‘967 nor Hanson were cited in the double patenting rejection of record.  The claims of ‘468 are directed to a method of treating HGPS in a subject in need thereof using the oligomer (that, absence evidence to the contrary, appears to have the same CPP sequence and similar structure as recited in the instant claims) attached to the same cell penetrating peptide (SEQ ID NO: 11).  Since the patented claims are directed to treating HGPS in a subject using an oligomer attached to a CPP, the unexpected result from a correlation of in vitro to in vivo results is not found persuasive because the patent claims are directed to in vivo result.  
As stated in the rejection, the only difference is the patent claims have an acetyl group instead of H at the N-terminus of the cell-penetrating peptide, however, this is considered to be a homolog of the claimed oligomer which, in the absence of evidence of contrary, is considered an obvious variation that will provide the same characteristics as the claimed compound.  This part of the rejection is not addressed by applicant’s arguments.  There is nothing the Declaration and applicant’s argument to provide evidence that modification at the N-terminus of the CPP would not result in treating HGPS in a subject in need thereof.  The claims from ‘468 appear to be an obvious variant of the claimed invention.

Claims 14, 17, and 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of U.S. Patent No. 10,822,608.  
The following rejection is in view of 804(II)(B)(2)(a) for proper use of the specification from the potentially conflicting patent to support an ODP rejection.  The examiner is relying on the specification of the conflicting patent to show that the present method claims are a contemplated utility of the product described by the potentially conflicting claims.
To avoid improper reliance on the disclosure of a reference patent or copending application as prior art in the context of a nonstatutory double patenting analysis, the examiner must properly construe the scope of the reference claims. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02. If claims to the compound’s use and the compound were subject to a restriction requirement, and the compound was elected, a nonstatutory double patenting rejection may not be appropriate in a divisional application claiming the restricted compound’s use. See MPEP § 804.01. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art.
This section of the MPEP indicates that there is no patentable distinction between claims to a product and a method of using that product disclosed in the specification of the conflicting patent and that the preclusion of such a double patenting rejection under 35 USC 121 does not apply where the present application is other than a divisional application of the patent application containing such patentably indistinct claims.
Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims are directed to the same compound comprising an antisense oligomer and a CPP comprising SEQ ID NO: 11.  The only difference between the claims of ‘608 and the pending claims is that the pending claims are directed to using the oligomer to treat HGPS in a subject in need thereof.  When one of ordinary skill in the art looks at the disclosure of the issued patent for how to use the compound, the specification would show that treating HGPS in a subject in need thereof is a contemplated utility.  See Example 1 (columns 66-68) of ‘608 that reads on the claimed method.  Also see column 7.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635                                                                                                                                                                                             

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635